DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/15/2019, has been considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  In order to provide proper antecedent basis, the limitation “the electrical current” should be changed to “an electrical current.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 8, 11, and 18, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stam et al. (PGPub 2013/0245606).
[Claims 1, 8, 11, and 18]  Stam teaches a system for electrically inducing a change in state of a hydrogel of a medical implant (abstract) comprising: 
the medical implant (an intrasaccular occlusive device) comprising the hydrogel (“EAH”’; figure 5b, item 580; paragraphs [0015], [0065]); and 
a voltage source (“stimulator unit”) linked to the medical implant comprising the hydrogel (paragraph [0064]); 
wherein an electrical current is configured to travel in a first direction between the voltage source and the hydrogel of the medical implant to polarize or control contraction and/or expansion of the hydrogel of the medical implant (“Optionally, a stimulator unit (not shown) is provided with the hydrogel occlusion system.  The stimulator may be configured to deliver programmable electrical stimulation waveforms, wherein the stimulation waveforms may include a DC component, a monophasic or biphasic pulse component, and wherein the stimulation waveforms magnitude may be less than 10 Volts and less than 10 KHZ for patient safety if stimulation is applied internally during deployment.  Optionally, the hydrogel may be stimulated externally before deployment allowing applying high voltages (above 10 Volts) and high frequency AC signals (above 10 KHZ) onto the hydrogel.  The electrical stimulation is arranged to maintain or change the state of expansion of the hydrogel.”) (paragraphs [0064], [0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 9, 10, 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (PGPub 2013/0245606), in view of Keeley et al. (PGPub 2011/0184455).
[Claims 9, 10, 19, and 20]  Stam teaches the limitations of claims 1 and 11, upon which claims 9, 10, 19, and 20, depend.  Stam does not specifically disclose the implant comprises a carrier that is distinct from the hydrogel.
However, Keeley teaches that it is known to have the implant is a carrier and a hydrogel with the hydrogel secured to the implant in tension (Fig 1-2; paragraphs [0093], [0118]) for the purpose of forming a coiled implant that is coiled when the expansion element is not activated (Fig 1) and uncoils when the expansion element is activated (Fig 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the implant as taught by Stam, with the carrier and hydrogel secured in tension as taught by Keeley, for the purpose of forming a coiled implant that is coiled when the expansion element is not activated (Fig 1) and uncoils when the expansion element is activated (Fig 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,232,144.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent.  The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/25/2021